Citation Nr: 1823549	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-30 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder and posttraumatic stress disorder (PTSD).

2. Entitlement to an initial disability rating in excess of 10 percent for a low back condition characterized as degenerative disc disease of the lumbosacral spine.

3. Entitlement to an initial compensable disability rating for a left knee condition characterized as mild patellofemoral syndrome of the left knee.


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel



INTRODUCTION

The Veteran served in the United States Navy from August 1986 to October 1986 and the United States Army from February 1987 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which granted service connection for a low back condition and a left knee condition; and a November 2012 rating decision, which denied service connection for PTSD.  Jurisdiction over these matters is with the Regional Office (RO) in New York, New York.

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  VA treatment records reflect a diagnosis of adjustment disorder.  As such, the Board has characterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of entitlement to service connection for a skin rash and chronic fatigue, have been raised by the record in a December 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

I. Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, which he asserts is related to service.  In December 2012, the Veteran stated that finding out that his father died on the first day he was deployed to war; being unable to return home to attend his father's burial; and witnessing Saudi Arabian soldiers being burned, caused his psychiatric condition.  The Veteran stated that because of his psychiatric condition, he has been homeless on and off since 1994; he has been unable to be in relationships; and he has been extremely antisocial, depressed and angry.  In August 2014, the Veteran stated that he did not have any issues during peacetime, and developed his anger, anxiety and panic issues when he found out that his father died on the same date he was deployed to war, and was unable to return home.  He also stated that during his time in service, he was fired upon by SCUD missiles while waiting to go to his combat location.

The Veteran was afforded a VA examination for PTSD in September 2012, which reflected a diagnosis of adjustment disorder with mixed anxiety and depressed mood.  The examiner noted that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  The examiner noted that the Veteran denied any current re-experiencing symptoms; however, the Veteran did experience traumatic events and did report other symptoms of PTSD.  Therefore, the examiner opined that a diagnosis of adjustment disorder with anxiety and depressed mood was the most appropriate diagnosis at the time, and it was at least as likely as not (50/50 probability) caused by or is as a result of his traumatic experiences while deployed during the Gulf War.

The September 2012 examiner did not offer a sufficient etiological opinion as to whether the Veteran's psychiatric disorder was related to service.  The current record does not reflect that the Veteran engaged in combat, and the Veteran's claimed stressors have not been verified.

However, the Board notes that the record does reflect additional factors that may be relevant in the determination of whether the Veteran's current psychiatric disorder is related to service.  As previously discussed, in December 2012, the Veteran stated that he heard about his father's death when he was being deployed to war; and was denied a request to return home to his father's funeral.  In addition, an October 1992 military personnel record reflects that the Veteran was separated from service due to unsatisfactory performance.  The claims file currently does contain some military personnel records relating to the Veteran's service; however, it is not clear that all relevant military personnel records have been obtained.  Specifically, military personnel records do not reflect a request by the Veteran to attend his father's funeral, and military personnel records do not reflect findings related to the Veteran's separation from service in October 1992.

On remand, the AOJ should ensure that all outstanding military personnel records are obtained and associated with the record on appeal, and thereafter, the Veteran should be afforded a new examination to determine whether the Veteran's psychiatric condition is related to service.

II. Left Knee Condition

The Veteran seeks an initial compensable rating for his service connected left knee condition.  In December 2012, the Veteran stated that his left knee condition was worse than his current disability rating.

The Veteran was afforded a VA examination in October 2012 and in July 2014.  The VA examinations do not meet the requirements of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In Correia, the United States Court of Appeals for Veterans Claims (Court) clarified additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  See also Sharp v. Shulkin, 29 Vet. App. 26, 22 (2017) (providing that the examiner should "estimate the functional loss that would occur during flares").  Therefore, the Board finds that a new VA examination is warranted to determine the severity of the Veteran's service connected left knee condition.

III. Low Back Condition

The Veteran seeks an initial disability rating in excess of 10 percent for his service connected low back condition.  In December 2012, the Veteran stated that his low back condition was worse than his current disability rating.

The Veteran was afforded a VA examination in October 2012 and in July 2014.  The VA examinations do not meet the requirements of Correia and Sharp, both supra.  Therefore, the Board finds that a new VA examination is warranted to determine the severity of the Veteran's service connected low back condition.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake all appropriate development to substantiate the Veteran's claimed in-service events, and attempt to obtain the Veteran's complete service personnel records.

If the AOJ determines that the above-noted records do not exist, or that any additional attempts to obtain these records would be futile, the AOJ should prepare a summary/memorandum certifying that the records do not exist, or that any additional attempts to obtain these records would be futile, and specifically include a formal finding of unavailability, and the certification should be furnished to the Veteran.  See also 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for a VA examination to ascertain the etiology of an acquired psychiatric disorder.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

The examiner should consider and discuss the following:

a. the examiner should identify all psychiatric disorders that have been present during the appeal period.  The examiner should address the prior diagnoses of record.

b.  For each diagnosis identified (other than posttraumatic stress disorder), the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder manifested during, is otherwise causally or etiologically related to, or aggravated by, a period of active service.

c. With regard to PTSD, the examiner should indicate whether the diagnostic criteria (DSM-V) to support the diagnosis of PTSD have been satisfied.  If not, the examiner should address why such a diagnosis is not warranted.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including personal assault, if found.

The examiner should consider and discuss the following:

i. the June 1989 service treatment record, which reflects that the Veteran had been fighting in service;

ii. the October 1992 military personnel record, which reflects that the Veteran was discharged from service under honorable conditions due to unsatisfactory performance;

iii. the Veteran's statements that he found out about his father's death on the same day he was deployed to war, and was not allowed to return home;

iv. the Veteran's statements that he was fired upon by SCUD missiles;

v. the Veteran's statements, that he saw burned bodies in service;

vi. the Veteran's August 2014 statement that his anger, anxiety and panic issues began when he was deployed to war;

vii. the Veteran's December 2012 statement that he had been homeless since 1994;

viii. the June 2013 VA treatment record, which reflects that the Veteran had been homeless at least five separate times.

In rendering the opinion, the examiner should consider the Veteran's statements regarding his symptoms of his psychiatric disorder, to include symptoms of anger, anxiety and panic since service to be competent.

3. Schedule the Veteran for a VA examination to ascertain the current severity of the Veteran's left knee condition.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

The examiner should conduct range of motion testing of the left knee.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left knee condition.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examination must include testing of the left knee joint for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and range of motion testing of the opposite right knee joint.  If this cannot be performed, the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

In rendering the opinion, the examiner should consider the Veteran's statements regarding his symptoms to be competent.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

4. Schedule the Veteran for a VA examination to ascertain the current severity of the Veteran's low back condition.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. The examiner should conduct range of motion testing of the Veteran's low back.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the low back condition.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

i. The existence of any ankylosis of the spine should also be identified.

ii. The examiner should state whether the Veteran's limited motion of the spine is analogous to ankylosis.

b. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the low back due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

c. The examination must include testing of the low back for pain on both active and passive motion, in weight-bearing and nonweight-bearing.

d. If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

5. Readjudicate the issues on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









							(Continued on the next page)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).







